DETAILED ACTION

Specification
The amendments to the specification submitted on 1/26/22 are acknowledged. The changes are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Rollins on 1/31/22.

The application has been amended as follows: 

Abstract:
Syringe attachments and syringes have particular suitability to the precision dispensing of small amounts of high viscosity materials, such as dermal fillers. A configuration of the operate the syringe from a lateral position using sliding movement of the thumb and fingers of one hand, for example. This configuration may be particularly suitable for self-administered insulin injections.

Claim 25 is being amended as follows:
25. The system of claim 17, wherein the syringe body is provided with lateral indicia on a side thereof and wherein the attachment is provided with at least one lateral position indicator that coincides with the lateral indicia on the side of the syringe body.

Allowable Subject Matter
Claims 17-20, 22-27, and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant has incorporated previous claim 28 (and intervening claim 21) into independent claim 17. It was explained in the previous office action that while Creaturo et al. (US 2015/0196714 A1, cited previously), taught many of the limitations of previous claim 17 and claim 21 (see 8/26/21 Non-Final Rejection), Creaturo was silent to the limitations of claim 28 in combination with those of claims 17 and 21. Thus current claim 17 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/               Primary Examiner, Art Unit 3783